DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive.
Applicant argues that Nakamura teaches only a piezoelectric element.  Examiner respectfully disagrees as Nakamura teaches that in addition to the piezoelectric element deforming such that the drive mechanism generates thrust, the drive mechanism may also generate thrust using a solenoid [0103].  As solenoids generate a magnetic field when electric current is passed through, Brauer was merely relied on as evidence to show the solenoid taught by Nakamura met the instant limitation as a typical plunger solenoid actuator has a coil wrapped around a plunger (See Fig. 7.2 of Brauer).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (PGPub 2018/0178224- priority date December 28, 2016) as evidenced by John Brauer (2006) Magnetic Actuators and Sensors, Wiley, ch. 7.
Regarding Claim 1, Nakamura teaches a nozzle for a three-dimensional (3D) printer (Abstract), comprising:
a first chamber having a first interior volume (Fig. 1- intermediate chamber 13);
a second chamber having a second interior volume (Fig. 1- storage chamber 12), with a spout at a lower end of the second chamber (Fig. 1- discharge port 16);
a shaft disposed within the first interior volume (Fig. 1- trailing end portion 26 of moving body 20) with a rod extending from the first chamber through an aperture at a bottom end of the first chamber to the second chamber (Fig. 1- main body 21 of moving body 20);
a spring disposed within the interior volume of the first chamber, where the spring biases the shaft toward an upper end of the first chamber (Fig. 1- biasing section 25; [0067]- the biasing section may be a disc spring or coil spring);
a channel guide with a first end configured to receive printing material and a second end connected to the second chamber (Fig. 1- supply path 15), the channel guide configured such that printing material flows from the first end to the second end (Fig. 1- fluid FL flows through supply path 15);
an electric coil surrounding the exterior of the first chamber ([0103]- the drive mechanism may generate thrust using a solenoid; from Brauer- Fig. 7.2- a typical plunger solenoid actuator has a coil wrapped around a plunger); and
a controller communicatively connected to the electric coil and configured to control an electrical current of the electric coil to change a magnetic field, thereby manipulating the position of the 
Regarding Claim 7, Nakamura further teaches the controller is further configured to adjust the electrical current of the electric coil to manipulate the position of the shaft within the first chamber ([0020]- the drive mechanism pulls and moves the moving body by contracting and extending under electric drive force (which is a controller signal)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (PGPub 2018/0178224) as evidenced by John Brauer (2006) Magnetic Actuators and Sensors, Wiley, ch. 7 in view of Pilavdzic el al (PGPub 2004/0256382).
Regarding Claim 2 and 3, Nakamura does not appear to explicitly teach a thermal controller configured to adjust the temperature of the nozzle or a ferromagnetic module, wherein the thermal controller comprises an electric coil and controls the ferromagnetic module by generating a magnetic field between the coil and the ferromagnetic module to cause a change in temperature of the material or the nozzle.  Pilavdzic teaches utilizing a heated nozzle with a ferromagnetic yoke wherein the heating zones may be controlled individually [0097] in order to heat the flowable material in a more controlled manner [0091].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify nozzle of Nakamura to include a controlled heated nozzle with the ferromagnetic yoke as taught by Pilavdzic with reasonable expectation of success to heat the flowable material in a more controlled manner [0091].
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (PGPub 2018/0178224) as evidenced by John Brauer (2006) Magnetic Actuators and Sensors, Wiley, ch. 7 in view of Gheorghescu et al (PGPub 2018/0015655- priority date June 12, 2016).
Regarding Claim 4 and 5, Nakamura does not appear to explicitly teach a position sensor configured to determine the position of printing material within the nozzle and channel guide.  Gheorghescu teaches utilizing sensors to measure the filament passing through the nozzle in a 3D printing operation [0023]-[0026] in order to improve the dimensional accuracy of a printed object by adjusting the filament drive rate [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify nozzle of Nakamura to include a sensors to measure the filament passing through the nozzle as taught by Gheorghescu with reasonable expectation of success to improve the dimensional accuracy of a printed object by adjusting the filament drive rate [0026].
Regarding Claim 6, Nakamura teaches the drive mechanism pulls and moves the moving body by contracting and extending under electric drive force (which is a controller signal) [0020].  Further, Gheorghescu teaches utilizing sensors to measure the filament passing through the nozzle in a 3D printing operation [0023]-[0026] in order to improve the dimensional accuracy of a printed object by adjusting the filament drive rate [0026].  Thus, it is reasonably expected that the combination of Nakamura and Gheorghescu would be fully capable of controlling the solenoid actuator based on sensor signals and therefore, controlling the electrical current of the electric coil based on the determined position of the printing material within the nozzle.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (PGPub 2018/0178224) as evidenced by John Brauer (2006) Magnetic Actuators and Sensors, Wiley, ch. 7 in view of Duro Royo et al (PGPub 2019/0217541- priority date September 15, 2014).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748      

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                
2/8/21